Roe, C.J. This cause, coming on to be heard on the joint stipulation of the parties hereto, the Court being fully advised in the premises, finds: That the multiple-party group of Claimants listed herein consists of 17 Claimant seeking individual awards of varying amounts. These claims, in the aggregate amount of ten thousand seventy-eight dollars and thirty cents ($10,078.30), are for recovery of benefits to which the named Claimants were entitled between April 1980, and March 17,1982, but did not receive, under the Aid to Families with Dependent Children (AFDC) program of the Illinois Department of Public Aid. The joint stipulation is preceded by and predicated upon a U.S. district court decision in litigation entitled Simpson v. Miller, 535 F. Supp. 1041 (N.D. Ill.). This expenditure is authorized in article IV of the Public Aid Code (Ill. Rev. Stat. 1981, ch. 23, par. 4 — 1 et seq.). The amount due would have been paid in the regular course of business had the obligation been acknowledged by Respondent at the appropriate time. Such acknowledgment was not then possible because of protracted Federal court litigation, and Claimants could not be timely notified of their right to file claims until recently. By then, the appropriation of funds with which the Department of Public Aid would ordinarily pay such claims had lapsed. The sole reason said obligation was not previously paid is the present nonavailability of State funds appropriated to the Department for the period in which this debt was incurred. Money was appropriated under line items: AFDC 001-47801 — 4400—02-00 FY’80 AFDC 001 — 47801—4400—02—00 FY’81 AFDC 001-47801 — 4400—02-00 FY’82 A sufficient amount lapsed to cover this claim. It is therefore ordered that Jesse Lee Brown et dl., be and are hereby each awarded the sums specified in the parties’ joint stipulation, for an aggregate amount of ten thousand seventy-eight dollars and thirty cents ($10,078.30).